COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-020-CV

TAYLOR CHERYL LORETTA HUDSON                                        APPELLANT

                                             V.

JAMES NICHOLAS HUDSON                                                APPELLEE

                                          ----------

            FROM THE 325 th DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Motion For Dismissal.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal.

See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL D: GARDNER, WALKER, and MCCOY, JJ.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: April 17, 2008